COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Joseph F. Radler, III v. Amy Philavanh

Appellate case number:   01-19-00931-CV

Trial court case number: 2009-20542

Trial court:             311th District Court of Harris County

        Appellant’s motion to strike paragraph 7 or any other portion of Appellee’s objection to
referral to mediation is denied. Appellant’s motion for sanctions is denied.
       It is so ORDERED.

Judge’s signature: _______/s/ Julie Countiss________
                          Acting individually


Date: January 9, 2020